Per Curiam:

From the briefs and statement of counsel it appears that this action was commenced by Homer Kennett against the Pennsylvania Railroad Company before a justice of the peace. Plaintiff had judgment, and the case was taken to the district court on a bill of exceptions, and judgment again rendered for the plaintiff. The defendant prosecutes error on a transcript of the record.
A motion is filed by the defendant in error to dismiss the proceeding for the reason that the transcript is unintelligible, incomplete, and loaded with extraneous matter not connected with the case. This motion must be sustained. Notwithstanding counsel for plaintiff in error have attempted to make this record intelligible by a supplemental brief and index, it is absolutely non-understandable.
The cause is dismissed.